            Case 6:21-cv-00128-ADA Document 14 Filed 02/18/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                   §
BRAZOS LICENSING AND                          §
DEVELOPMENT                                   §      CIVIL ACTION NO. 6:21-cv-128[ADA]
                                              §
v.                                            §
                                              §
CISCO SYSTEMS, INC.                           §

     UNOPPOSED MOTION FOR EXTENSION OF TIME FOR DEFENDANT CISCO
            SYSTEMS, INC. TO ANSWER OR OTHERWISE RESPOND

         Defendant Cisco Systems, Inc. moves for a 45-day extension to answer or otherwise

respond to Plaintiff WSOU Investments, LLC d/b/a/ Brazos Licensing And Development’s

Complaint for Patent Infringement (the “Complaint”) filed on February 5, 2021.

         Defendant’s deadline to answer or otherwise respond to the Complaint is currently due on

March 4, 2021. With a 45-day extension, Defendant’s answer or other response would be due on

April 19, 2021. This motion is not brought for the purpose of delay. Rather, this extension is

necessary for Defendant to fully prepare its response.

         Counsel for Defendant has conferred with counsel for Plaintiff. This motion is unopposed.

Accordingly, Defendant Cisco Systems, Inc. requests the Court grant the foregoing motion and

enter an Order extending its deadline to answer or otherwise respond to the Complaint to April 19,

2021.

         Dated: February 18, 2021                    Respectfully submitted,

                                                     By /s/ Michael E. Jones
                                                     Michael E. Jones
                                                     SBN: 10929400
                                                     POTTER MINTON, PC
                                                     110 North College, Suite 500
                                                     Tyler, Texas 75702
                                                     Tel: 903-597-8311



{A07/99999/0007/W1710483.1 }
            Case 6:21-cv-00128-ADA Document 14 Filed 02/18/21 Page 2 of 2




                                                    Fax: 903-593-0846
                                                    mikejones@potterminton.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    CISCO SYSTEMS, INC.

                                CERTIFICATE OF SERVICE

         The undersigned certifies that on February 18, 2021, I electronically filed this document
with the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing
to all counsel of record, all of whom have consented to electronic service in this action.

                                                    /s/ Michael E. Jones




{A07/99999/0007/W1710483.1 }
